DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14-26 are pending.

Drawings
The drawings are objected to because Figure 7 shows “the robot control system 1000” while the specification recites “robot control system 10” in paragraphs [0069] and [0071].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0072] line 2, “d” should be removed.
Appropriate correction is required.

Claim Objections
Claims 14 and 18-22 are objected to because of the following informalities: 
In claim 14 line 11, “and)” should read “and”.
In claim 18 lines 4-5, “different robot configurations” should read “the different robot configurations”.
In claims 19-22 lines 3 and 4, “robot configurations” should read “the robot configurations”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15/14, 16-18, 19/14, 20-22, 23/19, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitations "the spatial position" in line, “the spatial orientation” in line 7, and “the axis positions” in line 10.  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the smallest spacing” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the outer contours” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitations “the manipulability” in line 2 and “the extent” in line 4. There is insufficient antecedent basis for these limitations in the claim. 
Claim 20 recites the limitation “the required axis travel distances” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation “the required axis velocities” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the required axis accelerations” in line 2. There is insufficient antecedent basis for this limitation in the claim. 
Claim 24 recites the limitations “the orientation” in line 3, and “the rotation” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitations “the orientation” and “the rotation” in line 3. There is insufficient antecedent basis for these limitations in the claim.
Claim 26 recites the limitations “the basis” and “the sequence-related quality value” in line 5. There is insufficient antecedent basis for these limitations in the claim. 
Claims 15, 19, and 23 are rejected for being dependent upon previously rejected base claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2014/0031982), hereinafter Yamada, in view of Deng et al., Kinematic Optimization of Robot Trajectories for Thermal Spray Coating Application, December 2014, Journal of Thermal Spray Technology, Volume 23, page 1382-1389, hereinafter Deng. 
Regarding claim 14, Yamada teaches an optimisation method for calculating an optimised movement path ([0061], “a motion pathway (path) connecting the teaching point and another teaching point based on the information of the teaching points stored in the teaching point DB”) of a … robot which guides an application device over a component surface … ([0055], “in the case in which it is instructed in the information of the teaching point to operate the end effector, the operation control section 102 operates the hand 14 to grip the work 40.”), comprising: 
a) defining successive path points of the movement path ([0061], “a motion pathway (path) connecting the teaching point and another teaching point based on the information of the teaching points stored in the teaching point DB”) through path point data, wherein the path point data for each path point including at least partially define the spatial position of a reference point of the application device at the respective path point ([0071], “The target position of the tip of the robot is determined by the x coordinate, the y coordinate, and the z coordinate of the tip of the hand 14.” and [0093], “positional information (the x coordinate, the y coordinate, and the z coordinate) of the teaching point obtained from the tip position posture storage area 2101b” – Once the tip of the hand 14 is at the path point, the coordinates of the tip of the hand are the coordinates of the respective path point), and at least partially define the spatial orientation of the application device at the respective path point ([0071], “The target position of the tip of the robot is determined by the x coordinate, the y coordinate, and the z coordinate of the tip of the hand 14.” and [0093], “positional information (the x coordinate, the y coordinate, and the z coordinate) of the teaching point obtained from the tip position posture storage area 2101b” – One of the ordinary skill in the art would know that the orientation is determined with respect to the z-axis in the robot coordinate system), and 
b) calculating possible robot configurations ([0074], “the information (e.g., DIR[1]) stored in the approach limitation information storage area 2101e is a directional vector for indicating the direction of the limitation, and represents that the movable section 15 can be made to approach only from the direction indicated by DIR[1]”) for the individual path points of the movement path ([0110], “the teaching point parameter correction section 206 obtains (step S144) directional unit vectors DIR[0] through DIR[5] in the teaching point TP[i]”), …
c) calculating a path point-related quality value respectively individually for the different possible robot configurations of the individual path points, so that a quality value is assigned to each robot configuration ([0118], “the teaching point parameter correction section 206 obtains (step S145) the directional unit vector having the greatest scalar product with the normal vector N_DIR out of the directional unit vectors DIR[0] through DIR[5] as approach direction limitation information. The greatest scalar product denotes the fact that the directional unit vector is the most similar to the normal vector N_DIR” – A calculation to determine the directional unit vector having the greatest scalar product is performed to calculate an order from the directional unit vector having the greatest scalar product to the directional unit vector having the least scalar product. Therefore, each directional unit vector will be assigned a value to determine its order.) , and 
d) selecting one of the possible robot configurations for the individual path points dependent upon the path point-related quality value of the different possible robot configurations ([0118], “the teaching point parameter correction section 206 obtains (step S145) the directional unit vector having the greatest scalar product with the normal vector N_DIR out of the directional unit vectors DIR[0] through DIR[5] as approach direction limitation information”).
Yet, Yamada does not specifically disclose the robot is a coating robot, a component surface to be coated, and wherein each robot configuration includes all the axis positions of all the robot axes.
However, in the same field of endeavor, Deng teaches a coating robot (Page 1382, “Spraying robots”), a component surface to be coated (Page 1382, Section 1.1, “coatings are usually elaborated on three-dimensional (3D) surfaces of varying geometries”), and wherein each robot configuration includes all the axis positions of all the robot axes (Page 1385, Section 2.3, “the action of the robot is a combination of six individual axes: any complex action such as moving the torch from one point to another can be decomposed in a series of axis motions”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada to determine the robot configurations that include all the axis positions of all the robot axes, as taught by Deng, since it was known in the art that approaching the teaching point (taught by Yamada) requires a calculation of all the axis positions of all the robot axes, i.e. robot configuration (as taught by Deng), in order to allow the robot to move in a direction toward the teaching point. 

Regarding claim 15, Yamada further teaches:
a) defining an interference contour surrounding the coating robot (Fig. 1, [0084], “since the rectangular solid surrounding the obstacle is assumed, the representative dimensions of the width, the height, and the depth are stored for each of the obstacles”), 
b) defining an outer contour of the coating robot ([0072], “the parameter for uniquely determining the redundant degree of freedom” – Degree of freedom indicates the range in which the robot can freely move around.), and 
c) calculating the quality value for the individual robot configurations ([0118], “the teaching point parameter correction section 206 obtains (step S145) the directional unit vector having the greatest scalar product with the normal vector N_DIR out of the directional unit vectors DIR[0] through DIR[5] as approach direction limitation information”, dependent upon the pre-defined interference contour and dependent upon the outer contour of the coating robot ([0089], “only the interference between the robot 10 and the obstacle will occur.”).

Regarding claim 16, Yamada further teaches a) whether a realisation of the robot configuration leads to a collision with the interference contour ([0125], “The teaching point parameter correction section 206 determines (step S164) whether or not the movable section 15 and the obstacle interfere with each other at the position of the teaching point TP[i]”).

Regarding claim 24, Yamada teaches the path point data of the individual path points define the spatial orientation of the application device both with regard to the orientation of its spray axis ([0094], “the arrows displayed at the respective teaching points are arrows for indicating the tip posture direction. The tip posture direction denotes a direction in which the tip of the hand 14 is pointed”) as well as with regard to the rotation of the application device about the spray axis ([0094], “can be obtained using the roll angle, the pitch angle, and the yaw angle of the hand 14”). 
Yamada does not teach the path point data of the individual path points define the spatial orientation of the application device not with regard to the rotation of the application device about the spray axis. However, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada to define the spatial orientation of the application device not with regard to the rotation of the application device, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. 

Regarding claim 25, Yamada teaches the path point data of the individual path points define the spatial orientation of the application device both with regard to the orientation of its spray axis ([0094], “the arrows displayed at the respective teaching points are arrows for indicating the tip posture direction. The tip posture direction denotes a direction in which the tip of the hand 14 is pointed”) as well as with regard to the rotation of the application device about the spray axis ([0094], “can be obtained using the roll angle, the pitch angle, and the yaw angle of the hand 14”).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Deng, and in further view of Hill et al. (US 2016/0314621 A1), hereinafter Hill.
Regarding claim 17, neither Yamada nor Deng teaches the outer contours of the following objects: al) walls and floor of a coating booth surrounding the coating robot, a2) adjacent coating robots, a3) adjacent handling robots, a4) the component to be coated.
However, in the same field of endeavor, Hill teaches outer contours/boundaries of all objects surrounding the robot ([0066], “The environment may include objects and/or other aspects of the environment, such as walls or boundaries” – This denotes that all objects in claim 17 are taught in Hill because they are included in the environment surrounding the robot).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng, to define outer contours of the objects in claim 17, as taught by Hill. This modification results in a robotic system that performs its operation efficiently and avoids a collision with the objects around the robot.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Deng, and in further view of KUKA Roboter GmbH (DE 202014010055 U1), hereinafter KUKA.
Regarding claim 18, neither Yamada nor Deng teaches a) the path point-related quality value represents the manipulability of the coating robot at the respective path point, and b) the manipulability indicates the extent to which the coating robot can assume different robot configurations at the path point, so that the manipulability at a singular robot position is zero.\
However, in the same field of endeavor, KUKA teaches a) the path point-related quality value represents the manipulability of the coating robot at the respective path point ([0018], “It is thus determined individually for each axis whether that axis is at least approaching a predefined limit. This makes it possible to detect … approach to a singularity even with complex kinematics and to report this back to the operator”), and 
b) the manipulability indicates the extent to which the coating robot can assume different robot configurations at the path point, so that the manipulability at a singular robot position is zero ([0012], “The predefined limit further preferably comprises a predefined limit to a singularity. If it is thus determined that the robot is at least approaching a predefined limit to a singularity…”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng, to determine the manipulability of the coating robot, as taught by KUKA, in order to alert the operator in a case that the robot approaches a singular position. 

Claims 19-20, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, in view of Deng, and in further view of Nissen et al. (US 2016/0195390 A1), hereinafter Nissen. 
Regarding claim 19, Yamada teaches the respective pre-determined spatial orientation along the pre-determined movement path ([0071], “The target position of the tip of the robot is determined by the x coordinate, the y coordinate, and the z coordinate of the tip of the hand 14.” and [0093], “positional information (the x coordinate, the y coordinate, and the z coordinate) of the teaching point obtained from the tip position posture storage area 2101b” – One of the ordinary skill in the art would know that the orientation is determined with respect to the z-axis in the robot coordinate system). 
Neither Yamada nor Deng teaches a) calculating different possible sequences of robot configurations, wherein the coating robot, on sequential performance of the sequence of robot configurations, guides the application device with the respective pre-determined spatial position and the respective pre-determined spatial orientation along the pre-determined movement path, b) calculating a sequence-related quality value for the different possible sequences of robot configurations, so that a sequence-related quality value is assigned to each sequence, and c) selecting one of the different possible sequences of robot configurations dependent upon the sequence-related quality value.
However, in the same field of endeavor, Nissen teaches a) calculating different possible sequences of robot configurations/motions ([0015], “the robotic arm 104 enables motion in 6 axes such as X, Y, Z, pitch, yaw, and roll”), wherein the coating (see the rejection for claim 14 for the coating robot) robot, on sequential performance of the sequence of robot configurations ([0010], “motion sequences of a robotic arm including a sensor may be determined for a plurality of predefined points”), guides the application device with the respective pre-determined spatial position ([0017], “the inspection program issues commands to move the robotic arm 104 through a sequences of motion to position the inspection device 102 in predefined positions”)…
b) calculating a sequence-related quality value ([0010], “inspection duration”) for the different possible sequences of robot configurations, so that a sequence-related quality value is assigned to each sequence ([0010], “a motion sequence from the plurality of different motion sequences may be selected based on one or more parameters (e.g., inspection duration)”), and 
c) selecting one of the different possible sequences of robot configurations dependent upon the sequence-related quality value ([0018], “the inspection system 200 may determine a sequence of motions for predefined positions that results in the shortest inspection duration”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng, to calculate different sequences of the robot configurations and select a sequence based on the determined sequence-related quality value, as taught by Nissen. This modification would result in an optimized robotic system that performs its operation using a selected sequence of robot configurations that reduces operation time, power consumption, a number of robot movements, risk to safety or human crashing likelihood, etc., as stated in Nissen in [0018].

Regarding claim 20, neither Yamada nor Deng teaches a) the sequence-related quality value represents the required axis travel distances between the successive robot configurations of the sequence of robot configurations, and b) the selection of one of the possible sequences of robot configurations takes place such that the required axis travel distances between the successive robot configurations are minimised.
However, Nissen teaches a) the sequence-related quality value represents the required axis travel distances between the successive robot configurations of the sequence of robot configurations ([0010], “a motion sequence from the plurality of different motion sequences may be selected based on one or more parameters (e.g., inspection duration)” and ([0019], “use inspection optimization parameters and component geometry to develop a robot path with the least amount of motion between points”) – One of the ordinary skill in the art would understand that motion duration (taught by Nissen) would be directly proportional to the travel distances.), and 
b) the selection of one of the possible sequences of robot configurations takes place such that the required axis travel distances between the successive robot configurations are minimized ([0018], “the inspection system 200 may determine a sequence of motions for predefined positions that results in the shortest inspection duration” – Shortest inspection duration means the shortest total distance. In order to have a shortest total distance, the travel distances between the successive robot configurations must be minimized.).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng, to minimize the travel distances between the successive robot configurations, as taught by Nissen. This modification would result in an optimized robotic system that reduces power consumption as a result of minimized travel distances. 

Regarding claim 23, neither Yamada nor Nissen teaches the sequence-related quality value indicates which rotation of the application device is required between the path points in a sequence. However, Deng teaches the sequence-related quality value indicates which rotation of the application device is required between the path points in a sequence (Page 1386, Section 2.4, “Inverse kinematics is then performed to determine the joint angles that provide the position of the TCP on those intermediary points”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng and Nissen, to calculate the rotation of the application device (i.e., “joint angles”), as taught by Deng. This modification allows the robotic system to accurately approach the path point. 

Regarding claim 26, Yamada teaches a) only the robot configurations for the forthcoming path points are optimised on the pre-determined movement path ([0104], “the x coordinate, the y coordinate, and the z coordinate associated with the teaching point TP[i], which are the information related to the position of the teaching point TP[i] at which the interference with the obstacle occurs”), and 
b) the already optimised robot configurations of the preceding path points can no longer be optimised, but only made the basis for calculating the … quality value ([0105], “the x coordinate, the y coordinate, and the z coordinate associated with the teaching point TP[i-1], which are the information related to the position of the teaching point TP[i-1] previous to the teaching point at which the interference with the obstacle occurs,” and [0106], “The teaching point parameter correction section 206 obtains the directional vector TP[i]-TP[i-1] from the teaching point TP[i] to the teaching point TP[i-1]”).
	Neither Yamada nor Deng discloses the sequence-related quality value. 
	However, Nissen teaches calculating the sequence-related quality value ([0010], “a motion sequence from the plurality of different motion sequences may be selected based on one or more parameters (e.g., inspection duration)”).  
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Yamada, as modified by Deng and Nissen, to use the preceding path points as a basis for calculating the sequence-related quality value. This modification would allow the robot to follow its movement path efficiently without having to perform the optimization process again on the already optimized path points. 

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 21 and 22, Laureen et al., Kinematical soothing of rotary axis near singularity point, 12th International conference on High Speed Machining, Oct 2015, Nanjing, China. pp 501-508, hereinafter Laureen, teaches not exceeding maximum allowable velocities and accelerations of movements of the axis. However, Laureen does not specifically teach minimizing the required axis velocities and accelerations. Thus, this prior art reference is not deemed strong to reject these claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664